




EXHIBIT 10(k-2)


THIRD AMENDMENT TO THE SEVERANCE AGREEMENT
BETWEEN EMCOR GROUP, INC. AND SHELDON I. CAMMAKER


This Third Amendment dated this 4th day of June, 2015 is made by and between
EMCOR Group, Inc. (the “Company”) and Sheldon I. Cammaker (the “Executive”).


WHEREAS, the Company and the Executive entered into a Severance Agreement (the
“Severance Agreement”) dated April __, 2005; an Amendment to the Continuity
Agreements and Severance Agreements Between EMCOR Group, Inc. and Certain
Executives dated December 23, 2008 (the “First Amendment”); and an Amendment to
the Severance Agreements Between EMCOR Group, Inc. and Certain Executives dated
March 29, 2010 (the “Second Amendment”); and


WHEREAS, the Company and the Executive desire and agree to amend the Severance
Agreement, as previously amended by the First and Second Amendments (the
“Amended Severance Agreement”), and as it and they are applicable to the
Executive, as hereinafter provided;


NOW THEREFORE, in consideration of the mutual promises and agreements of the
parties as set forth below, the parties agree to this Third Amendment to the
Severance Agreement (“Third Amended Severance Agreement”), as follows:


1.
Article 2 of the Severance Agreement is hereby amended, in its entirety,
effective as of January 1, 2016, to read as follows:



“2. COMPANY’S AND EXECUTIVE’S COVENANTS SUMMARIZED. In order to induce the
Executive to remain in the employ of the Company, and in consideration of the
Executive’s covenants set forth below and in Article 6 hereof, the Company
agrees, subject to the terms and conditions hereof, to pay the Executive the
Severance Payments described in Article 3 hereof upon the termination of the
Executive’s employment with the Company, provided that such termination occurs
on or after January 1, 2016. In consideration of the covenants made by the
Company herein, the Company and the Executive agree that effective as of January
1, 2016: (i) the Executive’s title shall be Vice Chairman (a non-Board
position), with such responsibilities and reporting obligations as shall be as
designated by the Chief Executive Officer of the Company in his sole discretion;
(ii) the Executive will receive a base salary at an annual rate of not less than
four hundred thousand dollars ($400,000); (iii) the Executive will receive an
annual Plan Award, which shall mean the annual cash incentive award opportunity
granted under the Plan (which award opportunity is intended, to the extent
applicable, to qualify for the performance-based compensation exception under
Section 162(m) of the Code), and Non-Plan Award, which shall mean the annual
cash performance based incentive award (other than, for the avoidance of doubt,
under the Company Long Term Incentive Plan) opportunity based on pre-established
personal goals and objectives, and any other non-162(m) qualified metrics
applicable generally to Executive Vice Presidents in lieu thereof (the Plan
Award and the Non-Plan Award together sometimes referred herein as a “Bonus”),
with an aggregate target Bonus equal to 100% of his base salary with the actual
payment based on the same ratio to target as other Executive Vice Presidents
actual Bonuses bear to their target Bonus; and (iv) the Executive will continue
to participate in the full array of employment benefits and perquisites
currently provided by the Company to senior executives of the Company generally
(provided that if the Company reduces such benefits or perks for senior
executives of the Company generally, the Executive’s benefits or perks will be
similarly reduced, provided, however, that if in return the Company provides for
a different benefits or perks, then the Executive’s benefits and perks will be
similarly reduced and Executive will be entitled to the same compensation
arrangement). This Third Amended Severance Agreement shall not be construed as
creating an express or implied contract of employment and, except as otherwise
agreed in writing between the Executive and the Company, the Executive shall not
have any right to be retained in the employ of the Company and the Company may
terminate the Executive’s employment at any time and the Executive may terminate
his employment at any time.”


2.
Article 3, 4 and 5 of the Severance Agreement is hereby amended, in its
entirety, effective as of January 1, 2016, to read as follows:



“3. SEVERANCE PAYMENTS.


“3.01. Except as provided in Section 3.03, below, and provided that the
Executive’s termination occurs on or after January 1, 2016, regardless of the
reason for his termination the Company shall pay the Executive in lieu of any
further salary payments or bonuses to the Executive for any periods subsequent
to his termination, and in lieu of any severance benefits otherwise payable to
the Executive under any prior agreement or Company-established severance plan,
as follows:




--------------------------------------------------------------------------------






“(a) An amount equal to the greater of $400,000 or one (1) year of the
Executive’s salary at the base salary rate in effect as of the date of his
termination; and


“(b) An amount equal to the Executive’s target Non-Plan Award for the calendar
year in which his employment terminates, if any, multiplied by a fraction (the
“Applicable Fraction”), the numerator of which is the number of days in such
calendar year that the Executive was an employee of the Company, and the
denominator of which is 365; and


“(c) an amount equal to the payment, if any, that the Executive would have been
paid in respect of his Plan Award for the calendar year in which his employment
terminates had the Executive been employed by the Company for the entire
calendar year, multiplied by the Applicable Fraction; provided, however, that
the amount payable to the Executive under clauses (b) and (c) of this Section
shall not exceed, in the aggregate, the Applicable Fraction multiplied by the
maximum aggregate annual incentive award that could have been payable to him for
the year in which his employment terminates had he been employed by the Company
for the entire calendar year.


“Subject to the provisions of Sections 6.04 and 6.05, the amount set forth in
clause (a) of this Section shall be payable in advance in four equal quarterly
installments commencing with the Date of Termination and on each succeeding 90th
day thereafter, subject to Section 21(a); the amount set forth in clause (b) of
this Section shall be payable in accordance with Section 21(a); and the amount
set forth in clause (c) of this Section shall be payable, if at all, on the
later of the date six months after the date of the Executive’s separation from
service and the date when similar annual incentive awards under the Company’s
Key Executive Incentive Bonus Plan, or if not then in effect, granted under any
similar plan, (the “Plan”) are paid to other senior executives of the Company
who have remained in its employ throughout such calendar year. Notwithstanding
the foregoing, if the Executive’s employment terminates in a termination
described in this Section 3.01 during a calendar year before the terms of annual
award opportunities for such year shall have been established under the Plan or
any other annual incentive program for the year of termination, such year of
termination, then for the purposes of this Section 3.01 (a) his target Non-Plan
Award for such year of termination shall be deemed to be his target Non-Plan
Award for the immediately preceding calendar year, if any (adjusted for his
current salary), and (b) his Plan Award for such year of termination shall be
determined by assuming the same dollar pay-out opportunities (expressed as a
percentage of his then current salary) as the Executive had under his Plan Award
for the immediately preceding calendar year, but with performance based on the
Company performance goals established under the Plan for the year of
termination.


“3.02. In addition to the amounts provided for in Section 3.01, above, the
Executive will be entitled to the following:


“(a) Until 18 months from the Date of Termination, Executive (and, to the extent
applicable, Executive’s dependents) shall continue to be covered, at the
Company’s expense, under the Company’s medical, dental and hospital insurance
plans and until twelve (12) months from the Date of Termination, Executive shall
continue to be covered, at the Company’s expense, under the Company’s group life
and accidental death and dismemberment insurance plans; provided that if
Executive is provided with comparable coverage by a successor employer any such
coverage by the Company shall cease;


“(b) All payments to which the Executive has vested rights as of the date of his
termination under any employee benefit, disability, insurance and similar plans
which provide for payments beyond the period of employment, except for any
benefits provided under severance plan or program established or maintained by
the Company other than the Executive’s Continuity Agreements, as amended; and


“(c) All unpaid amounts, as of the Date of Termination, in respect of any
Non-Plan Award or Plan Award for any calendar year ending before the calendar
year in which the Date of Termination occurs, which would have been payable had
Executive remained in the Company’s employ until such Bonus would have been paid


“3.03. The Executive will be (1) paid an annual base salary of $525,000 for the
2015 calendar year, and (2) entitled to payment of his Plan Award and Non-Plan
Award, if any, for the 2015 year with an aggregate target equal to 100% of his
2015 base salary to the extent earned and payable under the terms of the Plan
and with the actual payment based on the same ratio to target as the other
Executive Vice President’s of the Company actual Bonuses bear to their target
Bonus, and such payment for the period will be made at the same time that such
payments are made generally to other senior executives who participate in the
Plan (the “2015 Incentive Payment”). The Executive’s participation in the LTIP
beyond December 31, 2015 (that is, for periods beginning in calendar year 2016
and beyond), if any, must be approved by the Company’s Board of Directors or the
Compensation Committee thereof. In the event the Board (or Compensation
Committee) in its discretion does not grant the Executive an award in 2016 under
the LTIP for the performance period 2016-2018 based on the Executive’s 2015 rate
of salary (notwithstanding any different rate of salary in 2016) and salary
multiplier in effect during 2015 (it being understood that whether or not to
make such in award is in the sole discretion of the Board of Directors or the
Compensation Committee




--------------------------------------------------------------------------------




thereof), the Executive may elect to terminate his employment with the Company.
In the event the Company does not pay the Executive the 2015 annual base salary
described above, the Board does not grant the Executive the LTIP restricted
stock unit award in January 2016 and performance based cash award in respect to
the period commencing January 1, 2016 as described above (it being understood
that whether or not to make such in award is in the sole discretion of the Board
of Directors or the Compensation Committee thereof), or the Board does not cause
the Company to pay to the Executive the 2015 Incentive Payment, as described
above, the Executive may elect to terminate his employment with the Company. If
such election is made prior to April 1, 2016, or if later at the time the 2015
Bonus payment is made (and only if such election is made prior to April 1, 2016
or if later at the time the 2015 Incentive Payment is made), this Third Amended
Severance Agreement will have no force and effect and, instead, all of the
provisions of the Amended Severance Agreement, as amended prior to January 1,
2016, shall apply, including, but not limited to Articles 3, 4 and 5.”


“4    INTENTIONALLY OMITTED”


“5     INTENTIONALLY OMITTED”


3.
Effective as of January 1, 2016, Section 21(a) of the Severance Agreement is
hereby amended to read as follows:



“(a) DELAY IN PAYMENT; OTHER FORMS OF PAYMENT. Any amounts payable under Section
3.01(a) that would have been paid within the six-month period following the
Executive’s separation from service shall be accumulated and paid, and any
amounts payable under Section 3.01(b) shall be paid, six months following the
Executive’s separation from service or upon the Executive’s death if earlier,
unless at the relevant time the Executive is no longer a specified employee. ”


4.
Section 6.04 of the Severance Agreement is hereby amended, in its entirety, to
read as follows: “As a condition of receiving payments and benefits under this
Agreement, the Executive agrees to sign a release in substantially the same form
as the Form of Release attached hereto as Appendix A (provided that, such form
may include changes that the Company and the Executive may, in their sole
discretion, mutually agree to.”



5.
The Executive agrees that none of the actions contemplated by this Third Amended
Severance Agreement (including, without limitation, the actions set forth in
Section 1 of this Third Amended Severance Agreement) shall constitute “Good
Reason” under the Amended Severance Agreement.



Except as amended hereby, the Amended Severance Agreement shall remain in full
force and effect in accordance with its terms.


Except as provided for herein, this Second Amended Severance Agreement
constitutes the entire agreement between the parties and supersedes and
terminates all prior communications, agreements and understandings, written or
oral, with respect to the terms and conditions of the Executive’s employment
with the Company, other than the following Agreements: Indemnification Agreement
effective April 20, 1995 between Executive and the Company; Continuity Agreement
between Executive and the Company dated as of June 22, 1998, as amended; Company
Long Term Incentive Plan, as amended; Restricted Stock Unit Agreement dated
March 15 ,2012 between Executive and the Company; EMCOR Group, Inc. Voluntary
Deferral Pan, as amended; and EMCOR Group, Inc. 401(K) Savings Plan.


This Third Amended Severance Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have caused this Third Amended Severance
Agreement to be duly executed and agreed to as of the date first written above.


EMCOR GROUP, INC.


By: __________________________
Anthony J. Guzzi
President and CEO


EXECUTIVE:


__________________________
Sheldon I. Cammaker




